1 Filed in the Court of Civil Appeals at Ft. Worth March 18, 1911, and transferred to this court July 1, 1911, by order of the Supreme Court.
This cause is before us on a motion filed herein by appellee, on November 29, 1911, to dismiss the appeal on two grounds: First, because there are no such indorsements on the transcript as is required in rule 2 for the government of our Courts of Civil Appeals (67 S.W. xiii), and because the record fails to show that same had been filed under any order of the Court of Civil Appeals; and, second, because appellant has failed to file any briefs for appellant, as required by the rules governing procedure in this court.
From an inspection of the dockets and records in this court, we see that on the 11th day of November, 1911, an order was entered in this court, in this cause, setting same for submission in this court on this 2d day of December, 1911. An inspection of the record herein also shows that no briefs have been filed herein by either party, and the appellant has not attempted to make any excuse or explanation for his failure to file briefs herein.
As the law contemplates that the appellee shall have a copy of appellant's briefs at least a reasonable time before the *Page 1007 
submission of the cause in this court, to the end that he may also prepare and file his briefs herein, should he so desire, before the submission of the cause in this court, and as appellee also has a right that the submission of the cause be not delayed in this court except on good cause shown and to the end that justice may be done, under the record, as above shown, we think the second ground of appellee's motion should be sustained and the appeal herein dismissed.
We have examined the record and find no fundamental error apparent on the face thereof, and, because appellant has failed to file briefs in this court or show an excuse for failing so to do, the cause will be dismissed from the docket of this court for failure to properly prosecute the appeal herein, and it is so ordered.
This disposition made of the motion renders it unnecessary to pass on the merits of the first ground urged therein.